Citation Nr: 1635978	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  11-02 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a cervical spine disability, claimed as cervical sprain and/or "neck pain."


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1986 to September 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


REMAND

Remand is necessary to, request private medical records and procure an additional VA medical examination addendum.  The Veteran should be given an opportunity to provide (or authorize VA to request) private medical records.  The November 2015 VA supplementary opinion referenced the Veteran's report of hypertension treatment by Dr. S. A. from February 1993 to February 2009 (see February 2010 claim); the opinion provider noted that these records could assist a decision regarding this cervical spine claim.  Furthermore, the Veteran's representative requested an opportunity to locate and obtain these records.  The Board acknowledges that the RO already requested in February and December 2010 letters that the Veteran provide private treatment records such as these, however the Veteran should be given an additional opportunity to provide these records on remand.

Furthermore, an additional VA medical examination addendum is necessary.  The November 2015 VA supplementary opinion appears to provide contradictory information.  The opinion stated that 20 years of chronic neck strain would have resulted in microfractures of the cartilaginous layers of the spinal column, which were not present in November 2010 x-ray results, though the opinion provider did state that those x-ray results show "straightening of the normal curvature (presumably due to muscle spasm)."  Considering that this opinion provider also cited documentation of "right-sided neck muscle spasm" at the Veteran's 1990 separation, clarification is necessary regarding potential interplay between the symptoms reported at separation  and the Veteran's current cervical spine condition.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include treatment records from Dr. S. A. from February 1993 to February 2009.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following the completion of the above, the  Veteran's entire claims file should be furnished to the same VA examiner who conducted the November 2010 VA examination and November 2015 supplemental opinion, or to another similarly qualified examiner, should the requested examiner prove unavailable.  

The electronic claims file must be made available to and reviewed by the examiner, and the opinion must reflect that such a review was made.  Following a review of the evidence of record, the examiner must determine whether any previously or currently diagnosed cervical spine disability, to include cervical strain,  is related to the Veteran's active duty service.  This analysis must include a discussion of the Veteran's reported symptoms during service, as well as after service. 

The examiner should also specifically address whether the muscle spasm at separation is the type of muscle spasm that "presumably" causes straightening of the normal curvature of the cervical spine, as posited in the November 2015 supplementary opinion.  If so, the examiner should explain whether the cited muscle spasm or other incident related to service caused this straightening.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

